Citation Nr: 0735386	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-02 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection of residuals of 
asbestos exposure, to include chronic obstructive pulmonary 
disease (COPD).

2.  Entitlement to service connection of lung disease, 
claimed as due to herbicide exposure.  

3.  Entitlement to service connection of diabetes mellitus, 
claimed as due to herbicide exposure.  

4.  Entitlement to service connection of right leg 
amputation, claimed as secondary to diabetes mellitus.  

5.  Entitlement to service connection to hypertension, 
claimed as secondary to diabetes mellitus.  

6.  Entitlement to service connection of peripheral 
neuropathy of the bilateral lower extremities, claimed as 
secondary to diabetes mellitus.  
7.  Entitlement to service connection of peripheral 
neuropathy of the bilateral upper extremities, claimed as 
secondary to diabetes mellitus.  

8.  Entitlement to service connection of vascular disease, 
claimed as secondary to diabetes mellitus.  

9.  Entitlement to service connection of heart disease, 
claimed as secondary to diabetes mellitus.  

10.  Entitlement to specially adapted housing.

11.  Entitlement to a special home adaptation grant

12.  Entitlement to automobile allowance and automobile 
adaptive equipment.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1961 until July 
1964.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).   

In April 2005, the veteran presented sworn testimony before a 
hearing officer at the VA Medical and Regional Officer Center 
in Wichita, Kansas.  A transcript of the hearing has been 
associated with the veteran's claims folder.  Jurisdiction 
over the matter remains with the St. Louis RO.  

Issues subject to stay and inextricably intertwined issues  

For the reasons set out immediately below, the Board has 
determined that at this time, it can only proceed to the 
merits of the veteran's claim of entitlement to residuals of 
asbestos exposure.  

The veteran is seeking entitlement to service connection of 
lung disease and diabetes mellitus, claimed as secondary to 
herbicide exposure based his service aboard the USS KEARSARGE 
during the spring and summer of 1964.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006) that reversed a decision of the Board which denied 
service connection for disabilities claimed as a result of 
exposure to herbicides.  VA disagrees with the Court's 
decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  Once a final 
decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed will be 
resumed.  

In this case, the veteran has asserted that the USS KEARSARGE 
was located in the waters off the shore of Vietnam during 
Vietnam era.  The Haas stay therefore applies to the claims 
of entitlement to service connection of lung disease and 
diabetes mellitus, claimed as due to herbicide exposure. 

Additionally, the veteran is seeking entitlement to service 
connection of several conditions claimed as secondary to 
diabetes mellitus.  Specifically, entitlement to service 
connection of a right leg amputation, hypertension, 
peripheral neuropathy bilateral lower extremities, peripheral 
neuropathy bilateral upper extremities, vascular disease and 
heart disease each claimed as secondary to diabetes mellitus.  
To the extent that the outcome of the litigation in Haas 
could materially impact the success of the veteran's claim of 
entitlement to service connection of diabetes mellitus 
claimed as secondary to herbicide exposure, it also could 
materially impact the success of each of the veteran's claims 
for conditions claimed as secondary to diabetes mellitus.  
Accordingly, the Board finds that the secondary service 
connection claims are inextricably intertwined with the 
stayed claim of entitlement to service connection of 
diabetes.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) [two or more issues are inextricably intertwined if 
one claim could have significant impact on the other].  
Action on the veteran's secondary service connection claims 
are therefore deferred.  

Additionally, the veteran has filed claims for entitlement to 
specially adapted housing, entitlement to a special home 
adaptation grant and entitlement to automobile and adaptive 
equipment.  The veteran contends that he is entitled to these 
benefits secondary to the impacts of diabetes and the related 
the secondary conditions set out above.  Accordingly, the 
Board finds that these claims are also inextricably 
intertwined to the stayed and deferred claims.  See Harris, 
supra.  Action on these claims is also deferred.  


FINDING OF FACT

The competent and probative medical evidence of record is 
against a finding that the veteran suffers from COPD as a 
residual of asbestos exposure.  


CONCLUSION OF LAW

Residuals of asbestos exposure, to include COPD and/or 
emphysema, were not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007)  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection of 
COPD.  Essentially, he contends that he was exposed to 
asbestos in the living quarters aboard a ship during his 
service in the Navy.  He further argues that he has developed 
COPD as a consequence of such asbestos exposure.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA. The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated February 24, 2003, including evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service."

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
February 2003 letter whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the February 2003 letter that VA would assist 
him with obtaining relevant records from any Federal agency, 
including records from the military, VA Medical Centers and 
the Social Security Administration.  With respect to private 
treatment records, the February 2003 letter informed the 
veteran that VA would make reasonable efforts to obtain non-
Federal evidence.  Included with the letter were copies of VA 
Form 21-4142, Authorization and Consent to Release 
Information, and the letters asked that the veteran complete 
such so that the RO could obtain private records on his 
behalf.  The veteran was also advised in the letter that a VA 
examination would be provided if necessary to decide his 
claims.

Finally, the Board notes that the February 2003 VCAA letter 
specifically requested that the veteran "tell us about any 
additional information or evidence that you think will 
support your claim" and to send that information directly to 
VA if it is in the possession of the veteran.  This complies 
with the requirements of 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Finally, the Board has considered the holding of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed asbestos 
exposure residuals.  In other words, any lack of advisement 
as to those two elements is meaningless, because disability 
ratings and effective dates were not assigned.  The veteran's 
claims of entitlement to service connection were denied based 
on elements (2), existence of a disability, and (3), 
connection between the veteran's service and the claimed 
disabilities.  As explained above, he has received proper 
VCAA notice as to his obligations, and those of VA, with 
respect to those crucial elements.

Because as discussed below the Board is denying the veteran's 
claims, elements (4) and (5) remain moot.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, service 
personnel records, available private and VA post-service 
medical records.  The veteran was accorded a VA examination 
in September 2003.  The veteran and his representative have 
not identified any outstanding evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
asbestos claim has been consistent with the provisions of the 
VCAA.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2007).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing 
which was chaired by a Decisions Review Officer in April 
2005.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).



In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.   See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.   
However, VA has issued a circular on asbestos-related 
diseases. DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  The Court has held that VA must analyze 
an appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  See also VA 
O.G.C. Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988).



Analysis

The Board's analysis will follow the Hickson pattern, 
described above.

With respect to current disability, the medical evidence of 
record, including the September 2003 VA medical examination 
and an October 2002 private medical record establishes that 
the veteran has been diagnosed with COPD.  The Board adds, 
however, that the September 2003 VA examiner, in reviewing 
the May 2003 x-ray studies, identified no specific 
artifactual residuals of asbestos exposure.  
Element (1), current disability, has therefore been met only 
insofar as COPD has been diagnosed, but not as to any 
specifically medically identified residuals of asbestos 
exposure.

As for element (2), there is no evidence of COPD or emphysema 
in service, and the veteran does not appear to so contend.  
The veteran's contention is that he was exposed to asbestos 
aboard ship.   The Board cannot disagree with the veteran's 
contentions in light of the provisions of M21-1, described in 
the law and regulations section above.  The veteran served 
aboard a World War II-era aircraft carrier, and VA has 
recognized that such vessels contained asbestos.  Element (2) 
has therefore also been met.

The critical element is element (3), medical nexus.  The only 
competent medical nexus opinion is that of the September 2003 
VA examiner, and it is against the veteran's claim.

The September 2003 VA examiner took into account the 
veteran's report of asbestos exposure.  The examiner stated 
that it was less likely than not that any lung problems were 
due to his military service.  Rather, the examiner indicated 
that the veteran's history of cigarette smoking was more 
likely than not the cause of his COPD.  [In that regard, the 
Board notes that an October 2002 private medical record noted 
that the veteran had smoked "almost two packs per day" of 
cigarettes for a period of 35 years.]  The Board further 
observes, as was alluded to above, that there is no x-ray 
evidence of asbestos residuals in the veteran's lungs.   

There is no competent medical evidence to the contrary.  The 
veteran himself cannot supply the required medical nexus 
evidence.  See Espiritu v Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran has been accorded ample opportunity 
to submit a medical opinion in support of his claim; he has 
not done so.  See 38 U.S.C.A. § 5107(a)   

In short, element (3) has not been met, and the veteran's 
claim fails on that basis.

The Board further observes in passing that the veteran does 
not appear to contend that the only medically identified 
cause of his lung problems, tobacco use, was related to his 
naval service.  In any event, service connection for diseases 
arising out of the use of tobacco products is specifically 
precluded by law.  See 38 U.S.C.A. § 1103 (West 2002); 38 
C.F.R. § 3.300 (2007).

In summary, for reasons discussed above the Board concludes 
that a preponderance of the evidence is against the veteran's 
claim.  The benefits sought on appeal are accordingly denied.


ORDER

Service connection for residuals of asbestos exposure, to 
include chronic obstructive pulmonary disease and emphysema, 
is denied.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


